Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1, 3-5, 8,10 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including extract interaction data from the interaction for determining an identity of the first customer; receive a question from a the first customer as part of the interaction; process the question and a series of prior questions via a text analytics system to infer an intent of the first customer; query, using the extracted interaction data and the inferred intent, the first customer database to determine contextual information regarding the question determine whether a first criterion is satisfied for obtaining an automated response to the question, wherein the first criterion is satisfied upon determining, based on the inferred intent and the contextual information, that the first customer does not wish to take a negative action toward the business, in response to determining that the first criterion is not satisfied, establish, as a real-time response to the question of the first customer, a communication connection with the an agent for handling the question;  in response to determining that the first criterion is satisfied, transmit the question to the knowledge system for generating automated responses to questions; receive the automated response to the question from the knowledge system; determine whether or not the automated response satisfies a second criterion for providing the automated response to the first customer, wherein the second criterion comprises determining that a confidence level for an accuracy of the automated response is above a predetermined threshold; and in response to determining that the automated response satisfies the second criterion, transmit, as a real-time response to the question of the first customer, the automated response to an electronic device operated by the first customer.
The Examiner was persuaded by the arguments filed 5/24/22.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123